 

Li.

Case 1:19-cv-07634-KPF Document 13 Filed 10/24/19 Page 1of3

.

U.S. De t of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See "Instructions for Service of Process by U.S. Marshal"

Dr

 

 

 

PLAINTIFF COURT CASE NUMBER
Guerda Occilien 19-cv-07634-KPF
DEFENDANT TYPE OF PROCESS
Related Partners Inc. et al Summons & Complaint

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO $EIZE OR CONDEMN

Related Partners, Inc.

ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
460 West 34th St., 8th Fl., New York, NY 10001

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

SERVE
AT

Number of process to be “a

 

Pro Se: Guerda Occilien
522 West 147th Street
3rd Floor, Apt. 31
New York, NY 10031

served with this Form 285

Number of parties to be:.
served in this case

 

 

Check for service . i
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Sj re of Attorney other Originator requesting service on behalf of: KX] PLAINTIFF TELEPHONE NUMBER DATE
ihe [[] DEFENDANT 212-805-0175 9/30/2019
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
Tacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk | Date
number of process indicated. Serve at >

(Sign only for USM 285 if more
than one USM 285 is submitted)

 

 

 

 

be have legal evidence of service, [_] have executed as shown in "Remarks", the process described on the
ove on the on the individual, company, corporation, etc. shown at the address inserted below.

 

I hereby certify and return that I [7] have personally served ,
individual, company, corporation, etc., at the address shown a

 

[-] I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Date

lof 14

‘Sigdature ofl US. Marshal or Deputy

/s Dan bed Y

 

Time

Cam
1 pm

Name and title of individual served (if not shown above)

Ryo _P_Oconner — Aitox ncy

Address [complete only different than shown above)

 

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits | Amount owed to U.S. Marshal* or
$ (including endeavors) J (Amount of Refund*)
REMARKS,

om a4
Oo. . a) 7313

aot Up For mail seruee

  

 

V rorm USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 11/18

4-363 -|
 

Case 1:19-cv-07634-KPF Document 13 Filed 10/24/19 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

 

000 Pearl Street, Suite 400, New York, NY 10007

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT

toe
vile

em att
if rig

A. | STATEMENT OF SERVICE BY MAIL a :
: mS

United States District Court : oe

for the re

Southern District of New York Bs Ww

ary
ib

g
t

Civil File Number 19 Civ. 7634
October 4, 2019

Guerda Occilien vs.

Related Partners, Inc.: et al.

TO: Related Partners, Inc.
460 West 34th St., Bth Fl,
New York, NY 10001

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules,

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience. You should keep a copy for your records or for
your attorney.

If you do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served) may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, if a defendant or defendant’s
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. If you wish to consult with an attorney, you should do so as soon as possible
before the 60 days expire.

If you are served on behalf of a corporation, unincorporated association, partnership or
other entity, you must indicate under your signature your relationship to the entity. If you are
served on behalf of another person and you are authorized to receive process, you must indicate
under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>
Case 1:19-cv-07634-KPF Document 13 Filed 10/24/19 Page 3 of 3

CIVIL ACTION FILE NUMBER: 19 Civ. 7634

Guerda Occilien vs. Related Partners, Inc.: et al.

 

 

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION.

I received asummons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 IS CHECKED, COMPLETE AS INDICATED:
1. X lam notin military service.

_ 2. Tam in military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number:
Branch of Service:

TO BE COMPLETED REGARDLESS OF MILITARY STATUS: |

Date: Jd [1S I
(Date this acknowledgment is executed)

] affirm the above as true under penalty of perjury

 

Ryan P.o'CenNNOR , Geen bets TeAUME LLP

Print Name

I TTONEY
Relationship to Entity /Authority to Receive Service

of Process (ie, self, officer, attorney, etc.)

USMS OFFICIAL: BECKY BRILL

 

 
